On Petition eor a Rehearing.
Downey, J.
A petition for a rehearing is presented in this case, in which the ground of the application is stated as follows : “ Your petitioner respectfully asks a rehearing of said
above entitled cause, for the reason that said opinion is, as your petitioner believes, founded upon erroneous conclusions of law.”
According to the rule as laid down, in disposing of the petition for a rehearing, in Goodwin v. Goodwin, 48 Ind. 584, this petition is insufficient to present any question to the court. The petition is therefore overruled.